Exhibit 10.5

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into as of this      day of May, 2019
(“Agreement”), by and between iHeartMedia, Inc., a Delaware corporation (“IHM”),
and [            ] (“Indemnitee”). Certain capitalized terms shall have the
meaning ascribed to them in Section 14.

WHEREAS, IHM’s Certificate of Incorporation requires IHM to indemnify and
advance expenses to its directors and officers to the extent provided therein;

WHEREAS, the board of directors of IHM (the “Board”) has determined that
enhancing the ability of IHM to attract and retain qualified individuals to
serve as directors and officers is in the best interests of IHM and that the
Board has determined that it is reasonable, prudent and necessary for IHM to
indemnify and advance expenses on behalf of its directors and officers to the
fullest extent permitted by law so that such directors and officers will serve
or continue to serve IHM free from undue concern regarding the risk of incurring
Losses referenced above;

WHEREAS, IHM has requested that Indemnitee serve or continue to serve as an
officer of IHM and may have requested or may in the future request that
Indemnitee serve one or more iHeart Entities as a director or officer or in
other capacities;

WHEREAS, Indemnitee is willing to serve or continue to serve as an officerof IHM
on the condition that Indemnitee be so indemnified; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against Losses, in order to procure Indemnitee’s service or continued
service as an officer of IHM and to enhance Indemnitee’s ability to serve IHM or
one more iHeart Entities in an effective manner, and in order to provide such
protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to IHM’s Certificate of
Incorporation or By-laws of IHM, any change in the composition of the board of
directors of IHM or any change in control or business combination transaction
relating to IHM), IHM wishes to provide in this Agreement for the
indemnification of, and the advancement of Expenses to, Indemnitee as set forth
in this Agreement, and, to the extent insurance is maintained, for the coverage
and continued coverage of Indemnitee under IHM’s directors’ and officers’
liability insurance policies.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, IHM and Indemnitee do hereby covenant and agree as follows:

1.    Services by Indemnitee. Indemnitee agrees to serve and/or continue to
serve as an officer of IHM, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves, so long as
he or she is duly appointed or elected and qualified in accordance with the
applicable provisions of the By-laws of IHM or any subsidiary of IHM or until
such time as he or she tenders his resignation in writing or he or she is
removed from such position, provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by the
Indemnitee.



--------------------------------------------------------------------------------

2.    Indemnification — General. On the terms and subject to the conditions of
this Agreement, IHM shall, to the fullest extent permitted by law (including
laws of the State of Delaware), indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, Losses that may result from or arise in
connection with Indemnitee’s Corporate Status. The indemnification obligations
of IHM under this Agreement:

(a)     shall continue during the period that Indemnitee shall have Corporate
Status with any iHeart Entity (including, without limitation, as an officer of
IHM) and shall continue thereafter (i) so long as Indemnitee may be subject to
any possible Proceeding, whether or not pending at the time Indemnitee ceases to
be an officer of IHM (including any rights of appeal thereto) and
(ii) throughout the pendency of any Proceeding (including any rights of appeal
thereto) commenced by Indemnitee to enforce or interpret Indemnitee’s rights
under this Agreement, even if, in either case, Indemnitee may have ceased to
serve in such capacity at the time of any such Proceeding; and

(b)    include, without limitation, claims for monetary damages against
Indemnitee in respect of any alleged breach of fiduciary duty, to the fullest
extent permitted by law (including, if applicable, Section 145 of the Delaware
General Corporation Law).

3.    Proceedings Other Than Proceedings by or in the Right of IHM. If by reason
of Indemnitee’s Corporate Status Indemnitee was, is or is threatened to be made
a party to, or a participant in, any Proceeding, other than a Proceeding by or
in the right of IHM to procure a judgment in its favor, IHM shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Losses incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of IHM and,
with respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

4.    Proceedings by or in the Right of IHM. If by reason of Indemnitee’s
Corporate Status Indemnitee was, is or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of IHM to procure a judgment in
its favor, IHM shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Losses incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of IHM;
provided, however, that indemnification against such Losses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
IHM only if (and only to the extent that) the Court of Chancery of the State of
Delaware or other court in which such Proceeding shall have been brought or is
pending shall determine that despite such adjudication of liability and in light
of all circumstances such indemnification may be made.

5.    Mandatory Indemnification in Case of Successful Defense. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding in whole or
in part, including, without limitation, any Proceeding

 

2



--------------------------------------------------------------------------------

brought by or in the right of IHM, IHM shall, to the fullest extent permitted by
law, indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Losses in connection therewith. If Indemnitee is not wholly
successful in defense of such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, IHM shall, to the fullest extent permitted by law, indemnify
Indemnitee against all Losses in connection with each successfully resolved
claim, issue or matter. For purposes of this Section 5 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, on substantive or procedural grounds, shall be deemed
to be a successful result as to such claim, issue or matter.

6.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by IHM for some or a portion of any Losses
incurred by Indemnitee or on behalf of Indemnitee in connection with a
Proceeding or any claim, issue or matter therein, but not, however, for the
total amount thereof, IHM shall, to the fullest extent permitted by law,
indemnify Indemnitee for that portion thereof to which Indemnitee is entitled.

7.    Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a)    IHM shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, any and all
Expenses, and, if requested by Indemnitee, shall (within twenty (20) calendar
days of such request) advance such Expenses to Indemnitee that are actually and
reasonably paid or incurred by Indemnitee in connection with any Proceeding
brought by Indemnitee concerning (i) indemnification, reimbursement or advance
payment of Expenses by IHM under this Agreement, any other agreement, the
Certificate of Incorporation or By-laws of IHM as now or hereafter in effect
relating to Indemnitee’s Corporate Status; and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by any iHeart
Entity. Notwithstanding anything in this section to the contrary, Indemnitee
shall be required to reimburse IHM in the event that a final judicial
determination is made by a court of competent jurisdiction that such action
brought by Indemnitee was frivolous or in bad faith.

(b)    To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or prospective witness in, required or subject to a demand or
request to produce documents in or otherwise involuntarily involved in any
Proceeding to which Indemnitee is not a party, IHM shall, to the fullest extent
permitted by law, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against all Losses incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.

8.    Advancement of Expenses.

(a)    Indemnitee shall have the right to advancement by IHM, whether prior to
or after the final disposition of any Proceeding by final adjudication to which
there are no further rights of appeal, of any and all Expenses actually and
reasonably paid or incurred by Indemnitee in connection with any Proceeding in
which Indemnitee is a party (or in which the Indemnitee participates or is in
any way involuntarily involved) by reason of Indemnitee’s Corporate Status.
Indemnitee’s right to such advancement is absolute and shall not be subject to
the satisfaction of

 

3



--------------------------------------------------------------------------------

any standard of conduct. Without limiting the generality or effect of the
foregoing, within twenty (20) calendar days after the receipt by IHM of a
statement or statements from Indemnitee requesting such advance or reimbursement
from time to time (or, in the case of the following clause (i), at least five
(5) calendar days prior to such time as the Expenses become due (so long as at
least twenty (20) calendar days prior notice was given to IHM)) IHM shall, to
the fullest extent permitted by law, take one of the following actions (as
elected by IHM in its sole discretion): (i) advance to Indemnitee the amount
sufficient to pay all such Expenses, (ii) pay such Expenses on behalf of
Indemnitee or (iii) reimburse Indemnitee for such Expenses. In connection with
any request for the advancement of Expenses, Indemnitee shall not be required to
provide any documentation or information to the extent that the provision
thereof would undermine or otherwise jeopardize attorney-client privilege or
other similar privilege or immunity. Such advances, payments or reimbursements
shall, in all events be unsecured and interest free.

(b)    Execution and delivery to IHM of this Agreement by Indemnitee constitutes
an undertaking by Indemnitee to repay any amounts paid, advanced or reimbursed
by IHM pursuant to this Section 8 in respect of Expenses relating to, arising
out of or resulting from any Proceeding in respect of which it shall be
determined, pursuant to Section 9, that Indemnitee is not entitled to be
indemnified against such Expenses hereunder. Indemnitee’s undertaking to
reimburse IHM for such advanced Expenses shall in all events be unsecured and
interest free.

9.    Certain Agreements Related to Indemnification.

(a)    Notification of Proceedings. To obtain indemnification or any advancement
of Expenses under this Agreement, Indemnitee agrees to notify IHM promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which would
reasonably be expected to be subject to indemnification or advancement of
Expenses covered hereunder; provided, however, that any failure of Indemnitee to
so notify IHM shall not relieve IHM of any obligation that it may have to
Indemnitee under this Agreement or otherwise, unless (and only to the extent
that) IHM’s ability to participate in the defense of such Proceeding was
materially and adversely affected by such failure.

(b)    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to IHM a
written request therefor, including in such request such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding; provided,
however, that Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege or other similar privilege or
immunity. For the avoidance of doubt, it is understood and agreed that
Indemnitee may submit multiple requests for indemnification of Losses in
Indemnitee’s sole discretion, but will in no event be entitled to be indemnified
for the same Loss more than once. Indemnification payments shall be made in
accordance with the other terms of this Section 9 below.

 

4



--------------------------------------------------------------------------------

(c)    Standard of Conduct Determination. Any determination with respect to
whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law or other law that is a required condition to indemnification of
Indemnitee hereunder against Losses relating to a Proceeding (a “Standard of
Conduct Determination”) shall be made, if Indemnitee so requests in writing at
the time notice of the matter is submitted to the Company, by a majority vote of
Disinterested Directors or a duly appointed committee of a subset of
Disinterested Directors, even if less than a quorum of the Board; otherwise, the
Standard of Conduct Determination shall be made by Independent Counsel, selected
by Indemnitee, in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee. If it is determined by a Standard of Conduct
Determination that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within twenty (20) calendar days after such
determination.

(d)    Making the Standard of Conduct Determination. IHM shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(c) to be made as promptly as practicable. If the person, persons
or entity empowered or selected to determine Indemnitee’s entitlement to
indemnification has not made a determination within forty-five (45) calendar
days after the later of (i) receipt by IHM of the request by Indemnitee for
indemnification pursuant to Section 9(b), and (ii) the selection of Independent
Counsel, if such determination is to be made by Independent Counsel, then the
requisite determination of entitlement to indemnification shall be deemed to
have been made, and Indemnitee, to the fullest extent not prohibited by law,
shall be entitled to such indemnification, absent (A) a misstatement by
Indemnitee intended to be a misstatement of a material fact, or an omission of a
material fact by Indemnitee intended to be an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification; or (B) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such forty-five (45) calendar day period
may be extended for a reasonable time, not to exceed an additional thirty
(30) calendar days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time to obtain or evaluate documentation and/or information relating
to such determination.

(e)    Payment of Indemnification. If, in regard to any Losses:

(i)    no determination of entitlement to indemnification is required by law as
a condition to indemnification of Indemnitee hereunder (including, without
limitation, indemnification pursuant to Sections 5 and 7(b)); or

(ii)    Indemnitee has been determined or deemed pursuant to Sections 9(c) or
9(d) to have satisfied the Standard of Conduct Determination, then IHM shall pay
to Indemnitee within five calendar days after the later of (A) the notification
date set forth in Section 9(d) or (B) the earliest date on which the applicable
criterion specified in clause (i) or (ii) is satisfied, an amount equal to such
Losses.

 

5



--------------------------------------------------------------------------------

(f)    Right to Designate Independent Counsel; Selection of. Indemnitee shall
have the right to designate Independent Counsel consistent with, and in
furtherance of, Sections 9(c), 9(d) and 9(i)(iv) of this Agreement. If
Indemnitee invokes the right to designate Independent Counsel, Indemnitee shall
give written notice to IHM advising it of the identity of the Independent
Counsel so selected within two (2) business days after submission of the notice
of such matter to the Company; provided, however, that if selected Independent
Counsel declines the engagement, Indemnitee may re-notice new selected
Independent Counsel on the same basis. IHM may, within five days after receiving
written notice of selection from Indemnitee, deliver to Indemnitee a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 14, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made, (i) the Independent Counsel so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit; and (ii) Indemnitee may, at
Indemnitee’s option, select an alternative Independent Counsel and give written
notice to IHM advising it of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences, the introductory clause of this sentence and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(f) to make the determination
shall have been selected within 20 calendar days after Indemnitee gives its
initial notice, either IHM or Indemnitee may petition the Court of Chancery of
the State of Delaware to resolve any objection which shall have been made by IHM
to Indemnitee’s selection of Independent Counsel and/or to appoint as
Independent Counsel a person to be selected by the Court or such other person as
the Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed shall act as
Independent Counsel. In all events, IHM shall pay on a timely basis all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 9(c).

(g)    Indemnitee’s Cooperation with the Determination. IHM shall promptly
advise Indemnitee in writing of any Standard of Conduct Determination that
Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not subject to attorney-client
privilege or other similar privilege or immunity or otherwise protected from
disclosure and that is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or Expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making the Standard of Conduct Determination shall be
borne by IHM (irrespective of the determination as to Indemnitee’s entitlement
to indemnification), and IHM hereby indemnifies and agrees to hold Indemnitee
harmless therefrom.

(h)    Indemnitee’s Entitlement to Indemnification. If a determination is made
pursuant to Section 9(c) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, or that Indemnitee is not entitled to be
reimbursed for expenses for

 

6



--------------------------------------------------------------------------------

separate legal counsel under Section 9(i)(iv) of this Agreement, then Indemnitee
may petition the Court of Chancery of the State of Delaware to adjudicate
Indemnitee’s entitlement to such indemnification or expense reimbursement due
hereunder. IHM shall pay any and all Expenses reasonably incurred by or on
behalf of Indemnitee in connection with the investigation and resolution of such
issues, and Indemnitee shall be entitled to have such Expenses, including
expenses under Section 9(i)(iv) of this Agreement, advanced by IHM in accordance
with Section 8 of this Agreement. If a determination is made pursuant to
Section 9(c) of this Agreement that Indemnitee is entitled to indemnification
under this Agreement or pursuant to Section 9(i)(iv) of this Agreement that
Indemnitee is entitled to reimbursement for expenses for separate legal counsel,
then IHM shall be bound by such determination, including in any Proceeding. No
determination by IHM (including by its directors or any Independent Counsel)
that Indemnitee has not satisfied any applicable standard of conduct may be used
as a defense to any Proceedings brought by Indemnitee to secure indemnification
or reimbursement or advance payment of Expenses (including expenses for separate
legal counsel under Section 9(i)(iv) of this Agreement) by IHM hereunder or
create a presumption that Indemnitee has not met an applicable standard of
conduct, if any should apply.

(i)    Defense of Proceedings. IHM shall be entitled to participate in the
defense of any Proceeding at its own expense and, except as otherwise provided
below, to the extent IHM so wishes, it may assume the defense thereof with
counsel reasonably satisfactory to Indemnitee. After notice from IHM to
Indemnitee of its election to assume the complete defense of any such
Proceeding, IHM shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently directly incurred by Indemnitee in
connection with Indemnitee’s defense of such Proceeding other than as otherwise
provided below. Indemnitee shall have the right to employ its own legal counsel
in such Proceeding as to which IHM has assumed the complete defense, but all
Expenses related to such counsel incurred after notice from IHM of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by IHM, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and IHM in the defense of such
Proceeding, (iii) the use of counsel chosen by IHM to represent the Indemnitee
would present such counsel with an actual or potential conflict of interest,
(iv) after a Change in Control, Indemnitee’s employment of its own counsel has
been approved by the Independent Counsel, (v) IHM shall not in fact have
employed counsel to assume the defense of such Proceeding or (vi) Indemnitee may
have defenses not available to IHM, then Indemnitee shall be entitled to retain
its own separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any such Proceeding) and all Expenses related to
such separate counsel shall be borne by IHM.

(j)    Settlement of Proceedings. IHM shall not, without the prior written
consent of Indemnitee, settle, or consent to the settlement of, any claim or
Proceeding to which the Indemnitee is or would reasonably be expected to be a
party unless such settlement (i) includes a release of the Indemnitee from
liability on all claims that are brought in such Proceeding or could be brought
based on such claims, (ii) requires no admission of wrongdoing by Indemnitee or
related to Indemnitee, (iii) allows for an affirmative denial of wrongdoing or
liability by Indemnitee and (iv) would impose no Losses on Indemnitee. IHM shall
not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any threatened or pending Proceeding effected by Indemnitee
without IHM’s prior written consent, which shall not be unreasonably withheld.

 

7



--------------------------------------------------------------------------------

(k)    Presumption and Defenses.

(i)    Reliance as a Safe Harbor; No Other Presumptions. The parties intend and
agree that, to the fullest extent permitted by law, in connection with any claim
of or determination with respect to entitlement to indemnification under this
Agreement, including in any court, (i) it shall be presumed that Indemnitee is
so entitled, including, if applicable, that Indemnitee has satisfied the
applicable Standard of Conduct Determination, and any iHeart Entity or any other
person or entity challenging such entitlement shall have the burden of proof by
clear and convincing evidence to overcome that presumption in connection with
the making by any person, persons or entity, including any court, of any
determination contrary to that presumption and seeking to establish that
Indemnitee is not so entitled and (ii) the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not meet any applicable Standard of Conduct Determination or have
any particular belief, or that indemnification hereunder is otherwise not
permitted. For purposes of this Agreement, and without creating any presumption
as to a lack of good faith if the following circumstances do not exist:
(A) Indemnitee shall be deemed to have acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the applicable iHeart Entity, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
lawful, if Indemnitee’s action is based on the Indemnitee’s good faith reliance
on (1) the records or books of account of any iHeart Entity, including financial
statements; (2) information supplied to Indemnitee by the officers, employees,
or committees of the board of directors of any iHeart Entity; (3) the advice of
legal counsel, financial advisors or certified public accountants for any iHeart
Entity, the Board, any committees of the Board or of the board of directors (or
committee thereof) of any iHeart Entity or of legal counsel, financial advisors
or certified public accountants for Indemnitee; or (4) information or records
given in reports made available to any iHeart Entity by an independent certified
public accountant or by an appraiser or other expert or advisor selected by any
iHeart Entity or Indemnitee; and (B) the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of any of the iHeart Entities
or relevant enterprises shall not be imputed to Indemnitee in a manner that
limits or otherwise adversely affects Indemnitee’s rights hereunder. The
provisions of this clause (k) shall not be deemed to be exclusive or to limit in
any way the other circumstances in which Indemnitee may be deemed to have met
any standard of conduct applicable to Indemnitee’s entitlement to
indemnification pursuant to this Agreement.

(ii)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against IHM to enforce this Agreement (other
than an action brought to enforce a claim for Losses incurred in defending
against a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for IHM to indemnify Indemnitee for the amount
claimed. In connection with any such action or any related Standard of Conduct
Determination, IMH shall have the burden of proving by clear and convincing
evidence that such a defense applies, including, if pertinent, that Indemnitee
did not satisfy the applicable Standard of Conduct Determination.

 

8



--------------------------------------------------------------------------------

10.    Other Rights of Recovery; Insurance; Subrogation, etc.

(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, under the
iHeart Entities’ Certificates of Incorporation or By-Laws, or under any other
agreement, vote of stockholders or resolution of directors of any iHeart Entity,
or otherwise. Indemnitee’s rights under this Agreement are present contractual
rights that fully vest upon Indemnitee’s first service as an officer of IHM. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the iHeart Entities’ Certificates of Incorporation or By-Laws or this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. For the avoidance of
doubt, unless prohibited by law, no change in Delaware law (whether by statute,
judicial decision or otherwise) shall have the effect of reducing the benefits
available to the Indemnitee hereunder based on Delaware law as in effect on the
date hereof or as such benefits may improve as a result of amendments after the
date hereof. No right or remedy herein conferred to or for the benefit of
Indemnitee is intended to be exclusive of any other right or remedy available to
Indemnitee, and every such other right and remedy shall be cumulative and in
addition to every other right and remedy of Indemnitee given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent Indemnitee’s
concurrent or subsequent assertion or employment of any other right or remedy.

(b)    During the time period Indemnitee serves any iHeart Entity in a Corporate
Status, and thereafter for so long as Indemnitee shall be subject to any pending
Proceeding, IHM shall use commercially reasonable efforts (taking into account
the scope and amount of coverage available relative to the cost thereof)
continue to maintain in full force and effect customary directors’ liability
insurance that shall be provided by an insurance company that has a rating of at
least “A” by A.M. Best Company, Inc. Such insurance policies shall have coverage
terms and policy limits at least as favorable to Indemnitee as the insurance
coverage provided to any other director or officer of IHM. If IHM has such
insurance in effect at the time IHM receives from Indemnitee any notice of
commencement of a Proceeding, IHM shall give prompt notice of the commencement
of such Proceeding to the insurers in accordance with the procedures set forth
in the policy. IHM shall thereafter use reasonable best efforts to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policy.

(c)    In the event of any payment by IHM under this Agreement, IHM shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee against any other iHeart Entity, and Indemnitee hereby agrees, as a
condition to obtaining any advancement or indemnification from IHM, to assign
all of Indemnitee’s rights to obtain from such other iHeart Entity such amounts
to the extent that they have been paid to or for the benefit of Indemnitee as
advancement or indemnification under this Agreement and are adequate to

 

9



--------------------------------------------------------------------------------

indemnify Indemnitee with respect to the costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or other payment
hereunder; and Indemnitee shall (upon request by IHM) execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable IHM to bring suit or
enforce such rights; provided, however, the Indemnitee shall not be required to
take any action that may have the effect of waiving any applicable
attorney-client privilege, or other similar privilege or immunity. IHM shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(d)    IHM shall not be liable under this Agreement to pay or advance to
Indemnitee any Losses if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
IHM’s Certificate of Incorporation, By-laws or other indemnity provisions or
otherwise.

(e)    IHM’s obligation to indemnify or advance Expenses hereunder to Indemnitee
in respect of or relating to Indemnitee’s service at the request of IHM as a
director, officer, employee, fiduciary, representative, partner or agent of any
other iHeart Entity shall be reduced by any amount Indemnitee has actually
received as payment of indemnification or advancement of Expenses from such
other iHeart Entity, except to the extent that such indemnification payments and
advance payment of Expenses when taken together with any such amount actually
received from other iHeart Entities or under director and officer insurance
policies maintained by one or more iHeart Entities are inadequate to fully pay
all costs, Expenses or other items to the full extent that Indemnitee is
entitled to indemnification or other payment hereunder.

11.    Employment Rights; Successors; Third Party Beneficiaries.

(a)    This Agreement shall not be deemed an employment contract between IHM (or
one or more iHeart Entities) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s service to IHM or any of the other iHeart
Entities is at will and Indemnitee may be discharged at any time for any reason,
with or without cause, except as may be otherwise provided in any written
employment agreement between Indemnitee and IHM (or any of the other iHeart
Entities), other applicable formal severance policies duly adopted by the Board
or, with respect to service as an officer of IHM, by IHM’s Certificate of
Incorporate or By-laws, or Delaware law.

(b)    This Agreement shall be binding upon IHM and its successors and assigns
and shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors
and administrators. IHM shall require and cause any successor(s) (whether
directly or indirectly, whether in one or a series of transactions, and whether
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of IHM and/or its subsidiaries (on a consolidated
basis), to assume and agree to perform this Agreement in the same manner and to
the same extent that IHM would be required to perform if no such succession had
taken place; provided, however, that no such assumption shall relieve IHM from
its obligations hereunder and any obligations shall thereafter be joint and
several. This Agreement shall continue in effect in accordance with its terms
regardless of whether the Indemnitee continues to serve as a director or officer
of the IHM and/or on behalf of or at the request of IHM as a director, officer,
employee

 

10



--------------------------------------------------------------------------------

or agent (which, for purposes hereof, shall include a trustee, fiduciary,
partner or manager or similar capacity) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise. Neither this Agreement nor any duties or responsibilities
pursuant hereto may be assigned by IHM to any other person or entity without the
prior written consent of the Indemnitee, whose consent may not be unreasonably
withheld.

12.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

13.    Exception to Right of Indemnification or Advancement of Expenses. Except
as provided in this Agreement or as may otherwise be agreed by IHM, Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to:

(a)    any Proceeding brought by Indemnitee (other than a Proceeding by
Indemnitee (i) to enforce Indemnitee’s rights under this Agreement or (ii) the
bringing of such Proceeding or making of such claim shall have been approved by
the Board);

(b)    a final determination by a court of competent jurisdiction, not subject
to appeal, that such indemnification is prohibited by applicable law;

(c)    the disgorgement of profits arising from the purchase or sale by
Indemnitee of securities of IHM in violation of Section 16(b) of the Exchange
Act, or any similar successor statute; or

(d)    Indemnitee’s reimbursement to IHM of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of IHM, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an accounting
restatement of IHM or the payment to IHM of profits arising from the purchase or
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

14.    Definitions. For purposes of this Agreement:

(a)    “Beneficial Owner” or “Beneficial Ownership” has the meanings set forth
in Rule 13d-3 promulgated under the Exchange Act (as hereinafter defined) as in
effect on the date hereof.

(b)    “Board” has the meaning set forth in the Recitals to this Agreement.

 

11



--------------------------------------------------------------------------------

(c)    “Certificate of Incorporation” means, with respect to any entity, its
certificate of incorporation, articles of incorporation or similar governing
document, as amended and in effect on the date hereof, unless IHM and Indemnitee
agree otherwise.

(d)    “Change in Control” means any of the following events:

(i)    Any “person” (as the term person is used for purposes of Section 13(d) or
14(d) of the Exchange Act) obtains, directly or indirectly, Beneficial Ownership
of shares (together with shares of which such person then has Beneficial
Ownership) representing at least thirty percent (30%) of the total voting power
of the Voting Stock (as hereinafter defined);

(ii)    Consummation by IHM, in a single transaction or series of related
transactions, of (A) a merger, reorganization or consolidation involving IHM if
the stockholders of IHM immediately prior to such merger, reorganization or
consolidation do not, in respect of the IHM shares then beneficially owned by
them, own, directly or indirectly, immediately following such merger or
consolidation, at least a majority of the total voting power of the outstanding
voting securities of the entity resulting from such merger, reorganization or
consolidation or (B) a sale, conveyance, lease, license, exchange or transfer
(for cash, shares of stock, securities or other consideration) of all or
substantially all of the assets or earning power of IHM;

(iii)    During any period of twenty four (24) consecutive calendar months, not
including any period prior to the execution of this Agreement, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new directors whose election by the Board or nomination for election
by IHM’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
(the “incumbent Board”) cease for any reason to constitute at least a majority
of the Board, but excluding, for purposes of the foregoing parenthetical, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened proxy contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” (as used in Section 13(d) of the Exchange Act), in
each case, other than the Board, unless and until such individual is elected to
the Board at an annual meeting of IHM occurring after the date such individual
initially assumed office, so long as such election occurs pursuant to a
nomination approved by a vote of a majority of directors then comprising the
incumbent Board, which nomination is not made pursuant to a contractual
obligation; or

(iv)    The stockholders of IHM approve a plan of complete liquidation or
dissolution of IHM or an agreement for the sale or disposition by IHM of all or
substantially all of IHM’s assets.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur solely because a majority or more of the total voting power of the Voting
Stock is acquired by (A) a trustee or other fiduciary holding securities under
one or more employee benefit plans maintained by IHM or any of its subsidiaries
or (B) any corporation that, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of IHM in the same proportion as
their ownership of stock in IHM immediately prior to such acquisition.

 

12



--------------------------------------------------------------------------------

(e)    “Corporate Status” means the status of a person in his or her capacity as
a director or officer of or holder of another similar position with IHM or any
other iHeart Entity (including, without limitation, one who serves at the
request of IHM as a director, officer, employee, partner, representative,
fiduciary, agent or in any similar capacity of any iHeart Entity).

(f)    “Disinterested Director” means a director of IHM who is not (at the time
of the vote) and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(h)    “Expenses” means all reasonable costs, fees and expenses and shall
specifically include all reasonable attorneys’ fees, retainers, legal research
costs, translation costs, court costs, transcript costs, fees and costs of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending or investigating (or preparing to prosecute, defend or
investigate), being or preparing to be a witness, in, or otherwise participating
in (including on appeal), a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses. Expenses shall also include, for purposes of Section 7(a)
only, Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
Should any payment by IHM under this Agreement be determined to be subject to
any federal, state or local income or excise tax, “Expenses” shall also include
such amounts as are necessary to place Indemnitee in the same after-tax position
(after giving effect to all applicable taxes) as Indemnitee would have been in
had no such tax been determined to apply to such payments. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(i)    “iHeart Entity” means IHM, any of its subsidiaries and controlled
affiliates, and any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise with respect to
which Indemnitee serves as a director, officer, employee, partner,
representative, fiduciary or agent, or in any similar capacity, at the request
of IHM.

(j)    “Independent Counsel” means a law firm, a member of a law firm or an
independent legal practitioner that is experienced in matters of corporation law
and neither contemporaneously is, nor in the five (5) years theretofore has
been, retained to represent (i) IHM or Indemnitee in any matter material to
either such party (other than as Independent Counsel under this Agreement or
similar agreements) or (ii) any other party to the Proceeding

 

13



--------------------------------------------------------------------------------

giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either IHM or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(k)    “Losses” means, in connection with investigating, defending, being a
witness in, participating in or otherwise being involuntarily involved in
(including on appeal), or preparing to investigate, defend, be a witness,
participate or otherwise be involuntarily involved in, any Proceeding, any and
all Expenses, damages, losses, liabilities, judgments, fines, penalties (whether
civil, criminal or other), ERISA excise taxes, amounts paid or payable in
settlement, and any interest, assessments and all other related charges.

(l)    “Proceeding” includes any actual, threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, investigation
(whether formal or informal), inquiry, administrative hearing or any other
actual, threatened, pending or completed proceeding, whether brought by or in
the right of IHM or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director or officer of any iHeart Entity (in each case
whether or not Indemnitee is acting or serving in any such capacity or has such
status at the time any Loss is incurred for which indemnification or advancement
of Expenses can be provided under this Agreement).

(m)    “Standard of Conduct Determination” has the meaning set forth in
Section 9(c).

(n)    “to the fullest extent permitted by law” means to the fullest extent
permitted by applicable law in effect on the date hereof, and to such greater
extent as applicable law may hereafter from time to time permit.

(o)    “Voting Stock” means the shares of all classes of the then-outstanding
capital stock of IHM entitled to vote generally in the election of directors.

15.    Construction. Whenever required by the context, as used in this Agreement
all references to “including” shall be non-limiting, the singular number shall
include the plural, the plural shall include the singular, and all words herein
in any gender shall be deemed to include (as appropriate) the masculine,
feminine and neuter genders.

16.    Reliance; Integration.

(a)    IHM expressly confirms and agrees that it has entered into this Agreement
and assumed the obligations imposed on it hereby in order to induce Indemnitee
to serve or continue to serve as an officer of IHM, and IHM acknowledges that
Indemnitee is relying upon this Agreement in serving or continuing to serve as
an officer of IHM.

(b)    This Agreement constitutes the entire agreement between IHM and
Indemnitee with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between IHM and
Indemnitee with respect to the

 

14



--------------------------------------------------------------------------------

subject matter hereof; provided, however, that nothing herein is intended or
shall be construed to limit any rights that Indemnitee may have under any other
agreement or instrument (including, without limitation, any charter, bylaw or
other governing document of, or any indemnification agreements with, any iHeart
Entity).

17.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

18.    Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, or (c) delivered via e-mail so long as such notice
shall also have also been provided by either (a) or (b) hereunder within one
(1) business day thereafter:

 

(a)    If to Indemnitee to:    [                    ]   
                                            
                                        Email:    with a copy to:   
                                             Email: (b)    If to IHM, to:   

iHeartMedia, Inc.

20880 Stone Oak Parkway

   San Antonio, TX 78258    Attn: Legal Department    Email:

 

15



--------------------------------------------------------------------------------

   with a copy to:    Brian Wolfe   

Kirkland & Ellis

300 North LaSalle Chicago, IL 60654

 

        Email:brian.wolfe@kirkland.com

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to IHM and (b) in the case of a change in
address for notices to IHM, furnished by IHM to Indemnitee.

19.    Contribution. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, IHM, in lieu of indemnifying Indemnitee, shall contribute
to the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for reasonably
incurred Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(a) the relative benefits received by IHM and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (b) the
relative fault of IHM (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s).

20.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated, the parties hereto may be without an adequate remedy
at law. Accordingly, in the event of any such violation by a party, the other
party shall be entitled, if it so elects, to institute proceedings, either in
law or at equity, to obtain damages, to enforce specific performance, to enjoin
such violation, or to obtain any relief or any combination of the foregoing as
the Indemnitee may elect to pursue.

21.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of IHM in connection with
Indemnitee’s Corporate Status against the Indemnitee or the Indemnitee’s spouse,
heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, and any claim or
cause of action of IHM shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.

22.    Governing Law; Submission to Jurisdiction. This Agreement and the legal
relations among the parties shall, to the fullest extent permitted by law, be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflict of laws. IHM and Indemnitee
hereby irrevocably and unconditionally (a) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Court of Chancery of the State of Delaware, or, if the Court of Chancery shall
determine that it lacks subject matter jurisdiction, a Delaware federal court of
competent jurisdiction (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this

 

16



--------------------------------------------------------------------------------

Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.

24.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

25.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

IHEARTMEDIA, INC. By:  

 

Name:   Paul M. McNicol Title:   Executive Vice President INDEMNITEE:

    

 

[                     ]

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]